Matter of Attorneys in Violation of Judiciary Law § 468-a (Gorman) (2022 NY Slip Op 02858)





Matter of Attorneys in Violation of Judiciary Law § 468-a (Gorman)


2022 NY Slip Op 02858


Decided on April 28, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:April 28, 2022

PM-97-22
[*1]In the Matter of Attorneys in Violation of Judiciary Law § 468-a. Attorney Grievance Committee for the Third Judicial Department, Petitioner; Terrence Anthony Gorman, Respondent. (Attorney Registration No. 4203865.)

Calendar Date:February 28, 2022

Before:Garry, P.J., Egan Jr., Clark, Pritzker and McShan, JJ.

Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.
Terrence Anthony Gorman, St. Augustine, Florida, respondent pro se.

Motion to vacate that part of the May 2019 order of this Court which suspended respondent for conduct prejudicial to the administration of justice arising from his failure to comply with his attorney registration requirements (Matter of Attorneys in Violation of Judiciary Law § 468-a, 172 AD3d 1706, 1725 [2019]).
Upon review of respondent's motion and his papers filed in support of the motion, and the papers filed by the Attorney Grievance Committee for the Third Judicial Department advising that it does not oppose respondent's motion, and having determined that respondent's full-time military service with the Department of Military Affairs for the State of Florida beginning in June 2012 entitled him to an automatic extension of his registration obligations (see Military Law § 308-b), and having further determined that respondent's delinquency for the 2014-2015, 2016-2017 and 2018-2019 biennial periods, which formed the basis for this Court's order suspending him from the practice of law, was excused, we exercise our discretion and modify that part of our order suspending respondent from the practice of law.
Garry, P.J., Egan Jr., Clark, Pritzker and McShan, JJ., concur.
ORDERED that respondent's motion is granted in accordance with the findings provided in this decision and order; and it is further
ORDERED that this Court's Memorandum and Order on Motion decided and entered on May 16, 2019 is hereby modified to the extent that respondent's name is hereby stricken from the schedule of attorneys attached to said order (172 AD3d at 1725).